            Case 1:20-cv-00509-TNM Document 1 Filed 02/21/20 Page 1 of 9



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


LATHAM & WATKINS LLP
555 Eleventh Street, N.W.,
Suite 1000
Washington, D.C. 20004,

                 Plaintiff,
                                                    Case No. 1:20-cv-509
       v.

U.S. FOOD AND DRUG
ADMINISTRATION
10903 New Hampshire Avenue
Silver Spring, MD 20993,

                 Defendant.


             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       Plaintiff Latham & Watkins LLP (Latham) brings this complaint for declaratory and

injunctive relief, and states as follows in support thereof:

                                 PRELIMINARY STATEMENT

       1.       The Freedom of Information Act (FOIA), 5 U.S.C. § 552 et seq., “was enacted to

promote transparency and accountability in how the federal government discharges its numerous

and far-ranging responsibilities.” Shapiro v. U.S. Dep’t of Justice, 153 F. Supp. 3d 253, 256

(D.D.C. 2016). FOIA provides a means for the public to access government documents and

“mandates that an agency disclose records upon request, unless they fall within one of nine

exemptions.” Id. at 257. FOIA also recognizes that the government cannot sit on its hands forever;

it must make timely determinations regarding what documents it possesses that are responsive to

a specific request, and when it will produce them. See 5 U.S.C. § 552(a)(6)(A)(i).
             Case 1:20-cv-00509-TNM Document 1 Filed 02/21/20 Page 2 of 9



        2.        Defendant Food and Drug Administration (FDA) administers the federal

government’s food and drug laws, including, as relevant here, the federal framework for new drug

approval under the Federal Food, Drug, and Cosmetic Act (FDCA). See 21 U.S.C. § 355

        3.        Within the past three years, FDA has approved two drugs that contain the same

active ingredient: “cocaine hydrochloride.” See FDA, Approval Letter for Genus Lifesciences,

Inc.’s Goprelto (Dec. 14, 2017) (approving “the use of GOPRELTO (cocaine hydrochloride nasal

solution,          4%)”),         https://www.accessdata.fda.gov/drugsatfda_docs/appletter/2017/

209963Orig1s000ltr.pdf; FDA, Approval Letter for Cody Laboratories, Inc.’s Numbrino (Jan 10,

2020)       (approving   “NUMBRINO        (cocaine    hydrochloride)     nasal   solution,   4%”),

https://www.accessdata.fda.gov/drugsatfda_docs/appletter/2020/209575Orig1s000ltr.pdf.

        4.        In order to fully understand the bases for FDA’s approvals, on January 15, 2020,

Latham filed a FOIA request with FDA seeking information about the two cocaine hydrochloride

drug approvals (the Numbrino/Goprelto Request).

        5.        Latham urgently needs these records for summary judgment briefing in an

Administrative Procedure Act (APA) case against FDA concerning FDA’s Numbrino approval.

See Genus Lifesciences, Inc. v. Alex Azar et al., Case No. 1:20-cv-00211-TNM (filed Jan. 27,

2020). APA cases are typically resolved on the basis of the administrative record, which must

contain all relevant information the agency had when it made the challenged decision. See, e.g.,

Walter O. Boswell Memorial Hosp. v. Heckler, 749 F.2d 788, 792 (D.C. Cir. 1984). But FDA has

developed a practice of producing only partial administrative records.

        6.        FDA has not made a determination on the Numbrino/Goprelto Request within the

statutorily mandated 20 working days for such determination. 5 U.S.C. § 552(a)(6)(A)(i). As a

result, FDA is impeding Latham’s access to these important records.




                                                 2
            Case 1:20-cv-00509-TNM Document 1 Filed 02/21/20 Page 3 of 9



       7.         Administrative remedies under FOIA are deemed exhausted when an agency fails

to comply with the statute’s applicable time limits for making a determination on a given request.

5 U.S.C. § 552(a)(6)(C)(i). Having fully exhausted applicable administrative remedies for its

request, Latham now turns to this Court to enforce FOIA’s guarantee of public access to agency

records. Accordingly, Latham asks this Court to declare that FDA has violated FOIA, to order

FDA to provide Latham with legally compliant responses to its request, and to grant other

appropriate relief, including attorney’s fees and costs.

                                             PARTIES

       8.         Plaintiff Latham & Watkins LLP (Latham) is a private law firm with an office

located at 555 Eleventh Street N.W., Suite 1000, Washington, D.C. 20004. Latham submitted the

Numbrino/Goprelto Request as part of its representation of a client and likewise brings suit to

further that representation.

       9.         Defendant FDA is a component of the United States Department of Health and

Human Services and an agency of the United States Government within the meaning of 5 U.S.C.

§ 552(f)(1) and 5 U.S.C. § 552a(a)(1). FDA is headquartered at 10903 New Hampshire Avenue,

Silver Spring, MD 20993.

                                  JURISDICTION AND VENUE

       10.        This Court has subject matter jurisdiction over Latham’s claims pursuant to 5

U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1331.

       11.        This Court has authority to grant declaratory relief pursuant to 28 U.S.C. § 2201.

       12.        This Court has authority to award injunctive relief pursuant to 5 U.S.C.

§ 552(a)(4)(B).

       13.        Venue lies in this district under 5 U.S.C. § 552(a)(4)(B) (providing FOIA venue

in the District of Columbia).


                                                  3
          Case 1:20-cv-00509-TNM Document 1 Filed 02/21/20 Page 4 of 9



                                   LEGAL BACKGROUND

       14.      FOIA “requires the government to disclose, upon request, broad classes of

documents identified in 5 U.S.C. § 552(a),” unless the documents are exempt under 5 U.S.C.

§ 552(b). See Prison Legal News v. Samuels, 787 F.3d 1142, 1146 (D.C. Cir. 2015).

       15.      FOIA imposes strict deadlines on federal agencies when they receive a request for

records pursuant to FOIA. First, an agency must acknowledge receipt of a FOIA request, in

writing, within ten days of receipt of the request, exclusive of weekends and legal public holidays.

5 U.S.C. § 552(a)(7)(A). By regulation, “[u]pon receipt of a request for records,” a division within

FDA “shall enter” the request into a public log. 21 C.F.R. § 20.40(c). The regulation provides

that “[t]he log shall state,” among other things, “the date [the request was] received.” Id. FDA’s

public log, however, does not provide the specific date on which requests were received (only the

month).      See   FDA     FOIA     Logs,   https://www.fda.gov/regulatory-information/freedom-

information/fda-foia-logs (last visited Feb, 13, 2020); see also Latham & Watkins LLP v. U.S.

FDA, Answer ¶ 12, Civil Action No. 19-1867 (TJK), ECF No. 8 (Aug. 19, 2019) (FDA admission

that “FDA’s public log does not provide the date on which FOIA requests were received”).

       16.      Next, an agency must respond to a party making a FOIA request within twenty

days of receipt, exclusive of weekends and legal public holidays, notifying that party of the

agency’s determination whether to fulfill the request and of the requester’s right to appeal the

agency’s determination to the agency head. 5 U.S.C. § 552(a)(6)(A)(i). The D.C. Circuit has

explained that to make a valid “determination” under the statute the agency must indicate “the

scope of the documents it will produce and the exemptions it will claim with respect to any

withheld documents.” Citizens for Responsibility & Ethics in Wash. v. FEC, 711 F.3d 180, 185-

86. 188 (D.C. Cir. 2013) (CREW); see also Seavey v. Dep’t of Justice, 266 F. Supp. 3d 241, 245

(D.D.C. 2017) (the agency must “(1) gather[] and review[] the [requested] documents; (2)


                                                 4
            Case 1:20-cv-00509-TNM Document 1 Filed 02/21/20 Page 5 of 9



determin[e] and communicat[e] the scope of the documents it intends to produce and withhold,

and the reasons for withholding any documents; and (3) inform[] the requester that it can appeal

whatever portion of the ‘determination’ is adverse”). FDA regulations provide that all relevant

“time limitations . . . shall begin as of the time at which a request for records is logged” in its public

FOIA log, 21 C.F.R. § 20.41 but, as noted supra, that log does not contain specific dates of logging.

          17.    The agency may extend the statutory twenty-day deadline only in “unusual

circumstances,” 5 U.S.C. § 552(a)(6)(B)(iii), and must then make the requested records

“promptly” available, id. § 552(a)(3)(A), (a)(6)(C)(i), except where it can establish that one of

FOIA’s narrow exemptions listed at § 552(b) applies.

          18.    When an agency fails to make a timely determination with respect to a perfected

FOIA request, a requester is deemed to have exhausted administrative remedies with respect to the

request and may immediately file suit in district court. 5 U.S.C. § 552(a)(6)(C); CREW, 711 F.3d

at 186.

                                    FACTUAL BACKGROUND

          19.    On January 15, 2020, Latham submitted the Numbrino/Goprelto Request to FDA

via FedEx as part of its representation of a pharmaceutical client.

          20.    The request sought copies of all records associated with two specific

Investigational New Drug Applications and New Drug Applications submitted for drugs with the

active ingredient cocaine hydrochloride manufactured by Lannett Company Inc. (Numbrino) and

Genus Lifesciences, Inc. (Goprelto). See Exhibit A, attached. Latham agreed to pay all necessary

fees for this request.

          21.    The Numbrino/Goprelto Request was delivered to FDA on January 16, 2020, and

was signed for at 9:24 AM. See Exhibit B, attached (tracking information). FDA sent a letter to




                                                    5
            Case 1:20-cv-00509-TNM Document 1 Filed 02/21/20 Page 6 of 9



Latham dated January 22, 2020, acknowledging receipt of the request. See Exhibit C, attached.

The acknowledgement letter, however, does not indicate the date that the request was received.

          22.   FDA also entered the request in its public FOIA log. The public log likewise does

not provide a date of receipt.

          23.   Because FDA’s acknowledgement letter was dated January 22, 2020, that is the

latest plausible date that the agency was officially in receipt of the Numbrino/Goprelto Request.

Accordingly, FDA was required to make the statutorily mandated determination on the request by

no later than February 20, 2020.

          24.   As of the date of this filing, FDA has not made a determination within the meaning

of FOIA on the Numbrino/Goprelto Request.

          25.   Because FDA has not issued a determination within the statutorily mandated

timeframe, Latham is deemed to have exhausted its administrative remedies.              5 U.S.C.

§ 552(a)(6)(C); CREW, 711 F.3d at 186.

          26.   Latham urgently needs these records for summary judgment briefing in an APA

case against FDA concerning FDA’s Numbrino approval. See supra ¶ 5. The current schedule in

the APA case provides that dispositive briefing will conclude on April 27, 2020. See ECF No. 13,

Case No. 1:20-cv-00211-TNM (D.D.C.).

                                     CLAIMS FOR RELIEF

                                             CLAIM I
                                   (Failure to Produce Records)

          27.   The foregoing paragraphs are incorporated by reference as if set forth in full

herein.




                                                6
            Case 1:20-cv-00509-TNM Document 1 Filed 02/21/20 Page 7 of 9



          28.    FOIA requires agencies to make a determination regarding all requests within 20

working days, or 30 days where unusual circumstances are present and the agency sends a timely

written notice of such circumstances.

          29.    Latham submitted its perfected Numbrino/Goprelto Request to FDA, which the

agency received no less than 20 days ago (exclusive of weekends and legal public holidays). See

Exhibits B, C.

          30.    Latham has a statutory right to receive a determination from FDA as to the

Numbrino/Goprelto Request within the time frames that Congress required through FOIA.

          31.    FDA violated FOIA by failing to make the required determinations in response to

the Numbrino/Goprelto Request and by failing to produce records in response to the request.

          32.    Latham is being harmed by reason of FDA’s violation of FOIA and its unlawful

withholding of records to which Latham is entitled. Latham will continue to be harmed unless

FDA is compelled to comply with the statute and produce the requested records.

                                            CLAIM II
                                          (Costs and Fees)

          33.    The foregoing paragraphs are incorporated by reference as if set forth in full

herein.

          34.    Pursuant to 5 U.S.C. § 552(a)(4)(E), “[t]he court may assess against the United

States reasonable attorney fees and other litigation costs reasonably incurred in any case under this

section in which the complainant has substantially prevailed.”

          35.    Latham is statutorily entitled to recover fees and costs incurred as a result of FDA’s

failure to make timely determinations with regard to the Numbrino/Goprelto Request. 5 U.S.C.

§ 552(a)(4)(E)(i); Baker & Hostetler LLP v. U.S. Dep’t of Commerce, 473 F.3d 312, 324 (D.C.




                                                  7
             Case 1:20-cv-00509-TNM Document 1 Filed 02/21/20 Page 8 of 9



Cir. 2006) (complainant law firm is an organizational litigant statutorily eligible for costs and

attorney’s fees).

        36.      Latham asks the court to order FDA to pay reasonable attorney fees and other

litigation costs incurred in this case.

                                     REQUEST FOR RELIEF

WHEREFORE, Latham respectfully requests that this Court enter judgment in its favor and prays

for the following relief:

        1.      A declaration pursuant to 28 U.S.C. § 2201 that FDA has violated the Freedom of

                Information Act by failing to lawfully satisfy Latham’s Numbrino/Goprelto

                Request.

        2.      An order enjoining FDA to:

                a.      Respond to Latham’s Numbrino/Goprelto Request; and

                b.      Release     immediately       all   responsive    records   to   Latham’s

                        Numbrino/Goprelto Request.

        3.      An order awarding Latham its costs and attorney’s fees.

        4.      Such other and further relief as the court deems just and proper.




                                                  8
         Case 1:20-cv-00509-TNM Document 1 Filed 02/21/20 Page 9 of 9



Dated: February 21, 2020

                                     Respectfully submitted,

                                     /s/ Andrew D. Prins
                                     Andrew D. Prins (D.C. Bar No. 998490)
                                     Ryan S. Baasch (D.C. Bar No. 144370)
                                     LATHAM & WATKINS LLP
                                     555 Eleventh Street NW, Suite 1000
                                     Washington, DC 20004
                                     Tel: (202) 637-2200
                                     Email: andrew.prins@lw.com

                                     Attorneys for Plaintiff Latham & Watkins LLP




                                      9
